Putnam, J. (dissenting):
On August 13, 1920, relator was given an indeterminate sentence in the New York County Penitentiary for the crime of receiving stolen goods in the second degree. The return shows that relator is still held under such commitment, without any claim, of any further or different offense.
In view of the later statutes (Laws of 1916, chap. 366; Laws *388of 1920, chap. 570, amdg. Penal Law, § 1308), by which the Legislature has limited the punishment for the crime of receiving stolen goods, of the value of fifty dollars or under, to an ", imprisonment for not more than one year,” I think no judge, official or commission can hold one thereafter convicted of the crime of receiving stolen property in the second degree beyond this term. To sustain the present claim of three years’ imprisonment, we must be blind to the comprehensive terms of the Penal Law (Art. 2, § 20), which declares that it specifies the classes deemed capable of crime, “ and prescribes the kind and measure of punishment to be inflicted for each.” I agree that the Parole Commission Act was a constitutional exercise of legislative power, but such action could not bind subsequent Legislatures, who now have absolutely fixed the limits for this imprisonment. In my opinion the Parole Commission Act only deals with the manner in which such a punishment should be imposed, and cannot, since these later statutes, increase the term fixed by the Legislature for this specific offense. (People v. Hartsig, 249 Ill. 348.)
Hence, I would affirm.
Order reversed, writ dismissed, and relator remanded to be dealt with in accordance with the provisions of the Parole Commission Law.